DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/03/2021.
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits. Claims 1-4, 9-15, 17-19 are amended.    
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	The terminal disclaimer filed on 01/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending Patent  application Nos.16/290,951, and 16/392,654 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Simon Kuang Lu on 01/21/2021 to amend claim 12. All the claims renumbered accordingly. 

The application has been amended as follows:
6.1	 Claim 12 (Page 3/5, marked as Page 4, claims dated 01/03/2021) has been replaced by –
12.	The light bulb of claim 11, wherein the light transmittance of the fully aliphatic organosilicon-modified polyimide at the wavelength of 410 nm and the wavelength of 450 nm are respectively more than 88% and more than 90% when adding 8% of thermal curing agent.–
Allowable Subject Matter
7.	Claims 1-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner includes Ge et al. (US Pub. No. 2013/0058080 A1), and Ma et al. (US Pat. No 9,982,854 B2) in the attached form PTO-892. None of the documents cited in in the attached form PTO-892 teach individually or in combination or suggest the recited a light conversion layer comprising a top layer and a base layer, wherein the base layer, wherein the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified polyimide and a thermal curing agent, wherein the organosilicon-modified polyimide comprises a repeating unit represented by the general formula (I) as set forth, nor would have been obvious to a person skilled in the art. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed LED light bulb, comprising: a lamp housing, doped with a golden yellow material or coated with a yellow film on its surface; a bulb base, connected with the lamp housing; a stem with a stand extending to a center of the lamp housing, disposed in the lamp housing; a LED filament disposed in the lamp housing, at least a half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with an axle of the stand, and the LED filament comprising: a plurality of LED sections, each of the plurality of LED sections including at least two LED chips electrically connected to each other through a wire;
at least one conductive section located between the adjacent of the plurality of LED sections; and a light conversion layer with at least a top layer and a base layer opposite to the top layer of the light conversion layer, disposed on at least one side of the at least LED chips; two conductive supports, each of the two conductive supports connected with the stem and the LED 



    PNG
    media_image1.png
    147
    426
    media_image1.png
    Greyscale

wherein Ar1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5; wherein the organosilicon-modified polyimide has a number average molecular weight of 20000-40000; and
wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds; wherein the base layer comprise an upper surface where the LED chips is positioned and a lower surface opposite to the upper surface of the base layer, the lower surface of the base layer has a third area and a fourth area, where the surface roughness of the third area of the lower surface is higher than that of the fourth area with a cell; and wherein the surface roughness of the upper surface of the base layer is equal to the fourth area of the lower surface.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/21/2021